DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/18/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1 and 3-11 are allowed. [Claims 1, 3-9 and 11 were allowed in the final office action dated 9/18/20]. Withdrawn claim 10 has been amended to incorporate all the structure feature of allowed claim 1 and claim 12 has been canceled. 
The following is an examiner’s statement of reasons for allowance:
 [Regarding claims 1 and 3-9] Prior art fails to show or fairly suggest:  An acoustic wave device including: a mounting substrate; a first wiring layer located on an upper surface of the mounting substrate, the first wiring layer including a first bond region and a first connection region, the first connection region connecting with the first bond region and having a thickness substantially equal to a thickness of the first bond region; an element substrate mounted on the mounting substrate; an acoustic wave element located on a lower surface of the element substrate; and a second wiring layer located on the lower surface of the element substrate, the second wiring layer including a second bond region and a second connection region, the second bond region directly bonding with the first bond region of the first wiring layer, the second connection region connecting the acoustic wave element with the second bond region and having a thickness substantially equal to a thickness of the second bond region, wherein an extension direction of the first wiring layer intersects with an extension direction of the second wiring layer in a region where the first bond region is in contact with the second bond region. 
[Regarding claim 10] Prior art fails to show or fairly suggest: a method of making an acoustic wave device including: aPage 4 of 8Appl. No.: 15/686,621Attorney Docket No. 85282.08893USAmdt. After Final dated January 4, 2021Reply to the Final Office Action of September 18, 2020 forming a mounting substrate; forming a first wiring layer located on an upper surface of the mounting substrate, the first wiring layer the second wiring layer including a second bond region and a second connection region, the second bond region directly bonding with the first bond region of the first wiring layer, the second connection region connecting the acoustic wave element with the second bond region and having a thickness substantially equal to a thickness of the second bond region, wherein an extension direction of the first wiring layer intersects with an extension direction of the second wiring layer in a region where the first bond region is in contact with the second bond region.
8. [Regarding Claim 11]  Prior art fails to show or fairly suggest; an acoustic wave device including: a mounting substrate; a first wiring layer located on an upper surface of the mounting substrate, the first wiring layer including a first bond region and a first connection region, the first connection region connecting with the first bond region and having a thickness substantially equal to a thickness of the first bond region; an element substrate mounted on the mounting substrate; an acoustic wave element located on a lower surface of the element substrate; and a second wiring layer located on the lower surface of the element substrate, the second wiring layer including a second bond region and a second connection region, the second bond region directly bonding with the first bond region of the first wiring layer, the second connection region connecting the acoustic wave element with the second bond region and having a thickness substantially equal to a thickness of the second bond region, wherein a shape of the first bond region and a shape of the second bond region are rectangles having longer sides in a direction in which a difference in linear thermal expansion coefficient between the element substrate and the mounting substrate is greatest.
Page 5 of 8Appl. No.: 15/686,621Attorney Docket No. 85282.08893US Amdt. After Final dated January 4, 2021  Reply to the Final Office Action of September 18, 2020 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen B Addison whose telephone number is (571)272-2017.  The examiner can normally be reached on The first week(M, Tues, Thurs); the second week( Tues, Wed ,Thurs, Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN B ADDISON/Examiner, Art Unit 2837                                                                                                                                                                                                        3/21/21

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837